Citation Nr: 0620625	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-08 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as a fungal infection.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for a skin condition and for 
a low back disorder.  In June 2006, the veteran testified at 
a videoconference hearing before the Board.

In a February 2005 statement, the veteran raised a new claim 
of entitlement to service connection for lower left flank 
pain (due to kidney problems suffered during service).  The 
Board refers this matter to the RO for appropriate action.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current skin conditions (tinea pedis and 
solar/actinic/seborrhic keratoses) first manifested many 
years after his separation from service and are not related 
to his service or related to his episodes of fungal 
infections of the ear shown in service.  The medical evidence 
does not show that the veteran has a permanent skin condition 
that was caused by his military service.  




CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran's service medical records are silent as to any 
complaints regarding the skin.  However, on examination in 
January 1946, prior to his separation from service, he was 
noted to have had a fungal infection of the ears for three 
months.  Examination of his skin revealed no abnormalities.  
Because no skin condition was found on examination at 
separation, the Board finds that there was no evidence of a 
chronic condition at separation.  However, because the 
veteran's service personnel records clearly reflect his 
involvement in combat, he is entitled to a relaxed 
evidentiary standard of proof to determine service 
connection.  The pertinent questions are thus whether there 
is evidence of a current disability or nexus to service. 

The veteran alleges that he sought treatment for his skin 
conditions shortly after his separation from service but that 
records of such treatment are no longer available.  The first 
post-service clinical evidence of record relating to 
treatment for a skin condition is dated in December 1970, 
many years after his separation from service.  At that time, 
after undergoing biopsy, the veteran was diagnosed with 
subacute eczematous dermatitis.  Subsequent treatment records 
demonstrate that the veteran continued to receive treatment 
for skin disorders variously diagnosed as eczematous 
dermatitis, xerotic eczema, lymphocytic vasculitis, tinea 
pedis, and solar/actinic/seborrhic keratoses.  At no time did 
any treating provider relate the veteran's skin conditions to 
his period of active service.

In October 2003, the veteran underwent VA examination of the 
ears in order to determine whether he currently had an ear 
disease related to the fungal infection of the ears with 
which he was diagnosed in service.  He was noted to 
occasionally seek outpatient treatment for ear wax removal.  
Examination revealed a small amount of cerumen in both ear 
canals, but otherwise the examination was within normal 
limits.  There was no evidence of recent inflammation in 
either ear.  The impression was normal ear examination.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the Board finds no 
evidence of a current fungal infection of the ears, such that 
any claim for service connection for a fungal infection of 
the ears must be denied.  Absent evidence of a current 
disability, service connection for a fungal infection of the 
ears must be denied.

The first record of treatment for a skin condition is dated 
in December 1970.  In view of the lengthy period without 
treatment, over twenty-seven years, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, the medical evidence does not show that the 
veteran has a permanent skin condition that was caused by his 
military service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992)..  In this case, while there is evidence of a current 
disability, there is no evidence establishing a medical nexus 
between military service and the veteran's various skin 
conditions.  Therefore, service connection for a skin 
condition is not warranted.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

In recent statements in support of his claim, in testimony 
before the Board, and in reporting his history to examiners, 
the veteran has attributed his skin conditions to his active 
service; however, as a layperson, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran's skin conditions were not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002; a rating 
decision in May 2002; and a statement of the case in April 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a skin condition is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back disorder.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, the record clearly reflects that in service the veteran 
reported pain in the lumbar region and was diagnosed with 
mild left lumbar right dorsal scoliosis with pelvic tilt to 
the left foot.  On examination at separation from service, it 
was noted that the veteran had injured his back in 1945.  An 
October 2003 VA examination diagnosed the veteran with 
degenerative joint disease of the lumbar spine, primarily due 
to the natural aging process.  A May 2004 addendum to the 
examination indicates that the veteran's spinal condition was 
felt to be congenital.  It remains unclear whether the 
veteran's congenital spinal condition was aggravated by his 
period of active service.

While the VA examiner has opined that the veteran's condition 
is congenital in nature, it is not clear whether the examiner 
reviewed the veteran's records in rendering this opinion.  In 
order to make an accurate assessment of the veteran's claim 
for service connection for his disability, it is necessary 
that an opinion be based upon a thorough review of the 
record.   Moreover, because a VA examiner has not yet opined 
as to whether the veteran's congenital spinal condition was 
aggravated or permanently worsened by his active service, the 
Board finds that an additional examination and opinion 
addressing the question of aggravation are necessary in order 
to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination.  Ask the 
physician to review the record and 
render an etiological opinion, 
specifically addressing whether any 
pre-existing congenital defects of the 
spine were aggravated by the veteran's 
period of active service.  The examiner 
should indicate that the claims folder 
has been reviewed and that he or she 
has taken into account the medical 
records of prior treatment referable to 
a back disability.  The examiner should 
identify all currently existing back 
disorders, and then, based upon a 
review of the historical records and 
medical principles, provide an opinion 
as to whether there is a 50 percent or 
greater probability that any current 
back disability is etiologically 
related to the veteran's active 
service.  If the examiner feels that 
the requested opinion cannot be given 
without resort to speculation, he or 
she should so state.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a low back 
disorder.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.


The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


